Title: To Thomas Jefferson from William Davies, with Reply, 31 March–2 April 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
War office March 31. 1781.

Captain Young, the Quartermaster general of the state, who has just arrived, informs me that he saw at Edentown about 30 exceeding  fine cannon of 18s and 24s. He asked the Naval officer, whose they were, who informed him they were the property of the State of Virginia, thrown out of a French vessel, who carried the remainder of them to South quay. As I have no return of any thing of the kind, I would be glad to be informed whether your Excellency had any account of such cannon. Captain Young thinks they can be removed without danger up Roanoak to Halifax; if they can, it will undoubtedly be a great advantage to the service; indeed, the removal of those at South quay might perhaps be secured in the same manner by transportation by water.
I have the honor to be Sir, your Excellency’s most obedt servt,

William Davies


In Council Apr. 2. 1781.
The cannon at Edenton are not the property of this state but of No. Carolina which purchased a part of the same cargo, of which the residue was purchased by us: their part was landed at Edenton, and ours brought to So. Quay. Under present circumstances it seems eligible to remove the Cannon at So. Quay by water to some safe part of the Roanoke from which they may either be transported across by land to James river or again carried to So. Quay. Blackwater is said to be navigable for flats or batteaux 30 miles above So. Quay. This watercourse points directly towards Petersburg. Perhaps when it is considered that there must be one if not two changes of vessels to carry them up Roanoke, that this is carrying them further from us, and that they may perhaps be transported shortly from the upper landing of Blackwater to a safe part of James river, and in the mean time be in an interior situation, it may produce a doubt whether the moving them up Blackwater would not be preferable.
Th: Jefferson

